  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 1 of 24 PAGEID #: 498




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

GEORGE BAVELIS, et al.,                        :
                                               :
       Plaintiffs,                             :
                                               :   Case No. 2:17-CV-00327
       v.                                      :
                                               :   CHIEF JUDGE ALGENON L. MARBLEY
TED DOUKAS, et al.,                            :
                                               :   U.S. Bankruptcy Court – Southern
       Defendants.                             :   District of Ohio No. 2:10-ap-2508
                                               :

                                    OPINION & ORDER

       This matter is before the Court following the Sixth Circuit’s limited remand on the issue

of punitive damages. (ECF No. 20). Parties submitted briefing to this Court (ECF Nos. 26–29) and

oral argument was held on December 21, 2020. For the reasons set forth below, the Court

ADOPTS the Bankruptcy Court’s Proposed Findings of Fact as to the issue of punitive damages,

MODIFIES the Bankruptcy Court’s Conclusions of Law as to the issue of punitive damages, and

ADOPTS the Bankruptcy Court’s recommended punitive damages award of $1 million following

a de novo review.

                                   I.     BACKGROUND

       This case arose out of an underlying Chapter 11 bankruptcy proceeding, No. 10-58583. On

April 18, 2017, the Bankruptcy Court’s Proposed Findings of Fact and Confusions of Law on

Remaining Counts of the Second Amended Complaint came before this Court for resolution. (ECF

No. 1-1). The Bankruptcy Court recommended that all of the assignments from George Bavelis to

Ted Doukas be rescinded and that Mr. Bavelis be awarded compensatory and punitive damages.

(Id.). Defendants objected to the Proposed Findings of Fact and Conclusions of Law. (ECF No. 1-

2). The Plaintiffs filed a Memorandum in Opposition to the Objections (ECF No. 1-3).

                                               1
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 2 of 24 PAGEID #: 499




                              A.      District Court Proceedings

       George Bavelis entered bankruptcy proceedings in 2010. He also brought an adversary

proceeding against Ted Doukas and entities owned by Mr. Doukas (“Doukas Defendants”) in

October 2010, seeking to rescind several assignments that Mr. Bavelis had made to Mr. Doukas

that he contends were fraudulently induced. In the 2000s, Mr. Bavelis began working with a Mr.

Qureshi to invest in gas stations, office buildings, and mixed-use real estate developments. The

ventures between Mr. Bavelis and Mr. Qureshi were approximately $21 million in debt by the time

Mr. Bavelis met Mr. Doukas in Fall 2008. Mr. Doukas became involved in the business venture

between Mr. Bavelis and Mr. Qureshi, purportedly to attempt to resolve business issues favorably

to Mr. Bavelis. As part of Mr. Doukas’s efforts to negotiate with Mr. Qureshi, Mr. Doukas insisted

that he needed stakes in the various LLCs owned by Mr. Qureshi and Mr. Bavelis. Mr. Bavelis

made those assignments, on the understanding that Mr. Doukas would reconvey the interests back

to him after the negotiations. Over time, Mr. Doukas requested further assignments, and these

assignments became an issue when Mr. Bavelis’s attorney suggested that Mr. Bavelis file to

dissolve some of his companies. Despite repeated requests, Mr. Doukas did not return the LLC

interests to Mr. Bavelis.

       The Bankruptcy Court held two trials on the claims in the adversary proceeding. The first

trial concerned legal theories that the various assignments to Mr. Doukas were void. The second

trial involved claims against the Doukas Defendants and Mr. Doukas’s former attorney.

Eventually, the Bankruptcy Court recommended that this Court find for Mr. Bavelis on several

counts and award compensatory damages in the amount of $116,600 and punitive damages in the

amount of $1 million. On January 4, 2019, this Court adopted in part the Bankruptcy Court’s

Proposed Findings of Fact and Conclusions of Law, sustaining in part and overruling in part the



                                                2
    Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 3 of 24 PAGEID #: 500




Defendants’ Objections thereto. This Court found that the Doukas Defendants had waived their

right to a jury trial, that Mr. Bavelis had stated a claim for fraudulent inducement under Florida

law, that $116,000 was an appropriate amount of damages under the Court’s equity jurisdiction,

and that, because Mr. Bavelis was not awarded compensatory damages, punitive damages were

prohibited under Florida law.

                                B.       Sixth Circuit Appeal and Remand

         On January 16, 2019, Mr. Bavelis filed an appeal of this Court’s order, asserting that this

Court exceeded the scope of review under 28 U.S.C. § 157(c)(1) in disallowing the punitive

damages based on an argument not raised by Doukas and that dismissal of punitive damages was

incorrect under Florida law. On January 17, 2019, the Doukas Defendants filed a notice of cross-

appeal, arguing that this Court did not have jurisdiction on any of the Florida claims and re-

asserting that their Seventh Amendment jury trial rights were denied. On March 4, 2019, the

Doukas Defendants filed a motion to stay this Court’s judgment pending the resolution of the

appeal. On October 21, 2019, this Court issued an order denying the motion to stay. On October

19, 2020, the Sixth Circuit Court of Appeals issued its decision vacating this Court’s judgment as

to damages, affirming in all other aspects,1 and remanding for further proceedings.

         On the issue of damages, the Sixth Circuit held that this Court erred in finding that Florida

law prohibits punitive damages absent a corresponding award of compensatory damages. (ECF

No. 20 at 3). The court relied on Ault v. Lohr, 538 So.2d 454 (Fla. 1989), in which the Florida

Supreme Court announced that “a finding of liability alone will support an award of punitive

damages ‘even in the absence of financial loss for which compensatory damages would be


1
  The Sixth Circuit found that jurisdiction in bankruptcy court was proper under the “related to” jurisdictional test.
(ECF No. 20 at 11–12). The Sixth Circuit also held that this Court had not exceeded the scope of review under 28
U.S.C. § 157(c)(1). (Id. at 17). The Sixth Circuit also affirmed this Court’s finding that Mr. Doukas waived his right
to a jury trial by participating in the trial without objection. (Id.).

                                                          3
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 4 of 24 PAGEID #: 501




appropriate.” 538 So.2d at 456 (quoting Lassiter v. Int’l Union of Operating Eng’rs, 349 So.2d

622, 626 (Fla. 1976)). While it found that punitive damages were not precluded, the Sixth Circuit

opined that “questions remain regarding whether a punitive damages award is proper (and if so,

how much),” and determined that it would vacate and remand for further proceedings. (ECF No.

20 at 20). On appeal, the Doukas Defendants had raised new arguments that punitive damages are

unavailable because the Plaintiff “elected the equitable remedy of rescission, and punitive damages

are never awardable in claims sounding in equity.” (Id.). Because this Court had not considered

this argument in the first instance, the Sixth Circuit determined it was appropriate to remand.

                               II.    STANDARD OF REVIEW

       A bankruptcy court’s jurisdiction is governed by statutory law and Article III of the

Constitution. When adjudicating non-core claims, a bankruptcy court has authority to issue only

proposed findings of fact and conclusions of law. 28 U.S.C. § 157(c)(1); Stern v. Marshall, 564

U.S. 462, 471 (2011). Parties may then file objections, and it is the role of the district court to

“make a de novo review upon the record or, after additional evidence, of any portion of the

bankruptcy judge’s findings of fact or conclusions of law to which specific written objection has

been made.” Fed. R. Bankr. P. 9033(d). This Court reviews de novo “those matters to which any

party has timely and specifically objected.” 28 U.S.C. § 157(c); see also Fed. R. Bankr. P. 9033(d)

(“The district judge shall make a de novo review upon the record or, after additional evidence, of

any portion of the bankruptcy judge’s findings of fact or conclusions of law to which specific

written objection has been made in accordance with this rule.”). Because a specific objection was

made to the availability of punitive damages, this Court will proceed with de novo review of this

portion of the bankruptcy judge’s determination, consistent with Section 157(c) and Bankruptcy

Rule 9033(d).



                                                 4
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 5 of 24 PAGEID #: 502




                                   III.    LAW & ANALYSIS

       A.      The Sixth Circuit’s Remand and the Applicability of the Mandate Rule

       On remand, this Court must consider whether punitive damages are available in this case

as a matter of Florida law. In its opinion, the Sixth Circuit found that this Court “erred in holding

that Florida law prohibits any award of punitive damages absent compensatory damages,” but

remanded the matter as questions remained as to whether an award of punitive damages would be

proper (and if so, how much). (ECF No. 20 at 19–20). The Sixth Circuit relied on two cases in

reaching this conclusion: Ault v. Lohr, 538 So.2d 454 (Fla. 1989), and Engle v. Liggett Group,

Inc., 945 S.2d 1246 (Fla. 2006). In Ault, the Florida Supreme Court held that compensatory

damages are not necessary for a court to award punitive damages. 538 So.2d at 455. Instead, the

Florida Supreme Court explained that “a finding of liability alone will support an award of punitive

damages ‘even in the absence of financial loss for which compensatory damages would be

appropriate.’” Id. at 456 (quoting Lassitter v. Int’l Union of Operating Eng’rs, 349 So.2d 622, 626

(Fla. 1976)). In Engle, the Florida Supreme Court found it was impermissible to award punitive

damages without first resolving all elements of liability. 945 So.2d at 1263–64.

       Importantly, the Sixth Circuit included a footnote following its discussion of Ault and

Engle that addressed contrary decisions in the Florida intermediate appellate courts following these

two decisions. (ECF No. 20 at 19 n.5). The Sixth Circuit discussed the decision in Morgan Stanley

& Co. v. Coleman (Parent) Holdings, Inc., 955 So.2d 114 (Fla. Dist. Ct. App. 2007), where the

court vacated an award of punitive damages because no actual damages were found. 955 So.2d at

1131–32. The Morgan Stanley court distinguished both Ault and Engle, finding that Ault involved

assault, not a fraud case, and finding that Engle “address[ed] the order of proof in determining

entitlement to punitive damages.” 955 So.2d at 1133. The Sixth Circuit found the Morgan Stanley



                                                 5
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 6 of 24 PAGEID #: 503




decision “hard to reconcile . . . with the relevant Florida Supreme Court precedents.” (ECF No. 20

at 19 n.5). The Sixth Circuit impliedly adopted the position of the Morgan Stanley dissent, which

explained that it is unreasonable to read Ault “to mean anything other than that an award of some

compensatory damages is unnecessary to find an entitlement to punitive damages.’” (ECF No. 20

at 19.n5 (quoting 955 So.2d at 1137 (Farmer, J., dissenting))).

       The Sixth Circuit concluded its discussion on the issue of punitive damages by noting that

the Doukas Defendants had raised new arguments about the election of remedies doctrine on

appeal, which the Sixth Circuit thought best suited to be addressed by this Court on remand. (ECF

No. 20 at 20). On appeal, the Doukas Defendants argued that punitive damages are never

awardable to claims sounding in equity, and because Mr. Bavelis had opted for the equitable

remedy of rescission, punitive damages were unavailable. (Id.). The Sixth Circuit then offered two

“observations to guide the further proceedings” in this Court. (Id.). First, the Sixth Circuit noted

that both this Court and the Bankruptcy Court had “assumed that the $116,600 unjust-enrichment

award sounded in equity,” but explained that Florida courts have held unjust enrichment actions

to be “formerly cognizable at law, not equity.” (Id. at 20–21). Second, the Sixth Circuit set forth

an analytical framework for the election of remedies issue and noted that this Court “should

undertake this analysis on remand.” (Id. at 21).

       Under the mandate rule, lower courts must adhere to the commands of a superior court.

United States v. Moored, 38 F.3d 1419, 1421 (6th Cir. 1994). Following a remand for further

proceedings by an appellate court, the trial court must “proceed in accordance with the mandate

and the law of the case as established on appeal” and “implement both the letter and the spirit of

the mandate, taking into account the appellate court’s opinion and the circumstances it embraces.”

Id. (quoting United States v. Kikumura, 947 F.2d 72, 76 (3d Cir. 1991)). This rule precludes a



                                                   6
   Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 7 of 24 PAGEID #: 504




lower court from “reconsidering an issue expressly or impliedly decided by a superior court.” Id.

This doctrine, however, “has no application where the issue was not previously decided.” Fortis

Corp. Ins., S.A. v. Viken Ship Mgmt. AS, 597 F.3d 784, 792 (6th Cir. 2010) (quoting Niemi v. NHK

Spring Co., 543 F.3d 294, 308 (6th Cir. 2008)). To determine whether a district court violated the

law of the case doctrine, an appellate court will undertake a two-step analysis: first, it will

determine whether the issue was expressly or impliedly decided on appeal; and, second, it will

determine whether the appellate court’s mandate to the district court “was so narrow in scope as

to preclude the district court from considering the [] issue.” Yeschick v. Mineta, 675 F.3d 622, 633

(6th Cir. 2012) (quoting Waste Mgmt. of Ohio, Inc. v. City of Dayton, 169 F. App’x 976, 986 (6th

Cir. 2006)) (alterations in original).

                             B.      Availability of Punitive Damages

        This Court previously granted rescission of the assignments at issue and the decision of the

Sixth Circuit leaves that relief undisturbed; the Sixth Circuit vacated this Court’s judgment only

as to punitive damages and affirmed in all other respects. (ECF No. 20 at 23). In the previous

Opinion, this Court found that Florida’s election of remedies doctrine barred an award of both

rescission and punitive damages based on the distinctions between law and equity. (ECF No. 11

at 27–28). The Sixth Circuit noted that the election of remedies doctrine was applicable, but noted

that the proper line of inquiry is not rooted in the distinction between law and equity but whether

“the remedies in question are coexistent and inconsistent,” (ECF No. 20 at 23 (quoting Barbe v.

Villenueve, 505 So.2d 1331, 1332 (Fla. 1987)). Remedies are only considered inconsistent under

Florida law when “a certain state of facts relied on as the basis of a certain remedy is inconsistent

with, and repugnant to, another certain state of facts relied on as the basis of another remedy.”

Klondike, Inc. v. Blair, 211 So.2d 41, 42–43 (Fla. Dist. Ct. App. 1968). Accordingly, this Court



                                                 7
    Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 8 of 24 PAGEID #: 505




must consider again the impact of the election of remedies on Mr. Bavelis’s claim for punitive

damages.

         On remand, the Plaintiff argues that the rescission of the LLC assignments to Mr. Bavelis

is not factually inconsistent with an award of punitive damages. (ECF No. 27 at 2, 8–9). Mr.

Bavelis contends that he is only required to show liability for fraudulent inducement for punitive

damages, and the elements of fraudulent inducement are not irreconcilable with the earlier award

of rescission. (Id. at 10). In response, the Defendants argue that the election of remedies would bar

punitive damages because punitive damages are inconsistent with rescission. (ECF No. 26 at 4).

Defendant’s arguments focus primarily on the incompatibility of the purposes behind these two

remedies. (Id. at 4–6).2 They further argue that the $116,600 in damages were awarded “incidental

to rescission” and the purpose of these damages would be inconsistent with an award of punitive

damages. (Id. at 9). In his reply, the Plaintiff argues that he has established the necessary facts t o

support an award of punitive damages and that such an award is not consistent with the facts

underpinning the award of rescission and unjust enrichment damages. (ECF No. 29 at 5–6). In

their reply, the Doukas Defendants continued to stress that punitive damages would be

incompatible with the goal of rescission. (ECF No. 28 at 8).

         The election of remedies doctrine under Florida law “operates on the theory that a party

electing one course of action should not later be allowed to avail himself of an incompatible

course.” Barbe, 505 So.2d at 1332 (citing Williams v. Robineau, 168 So. 644, 646 (Fla. 1936)).

The election of remedies doctrine aims to prevent a “double recovery for the same wrong.” Id.

(citing United States v. Weiss Pollution Control Corp., 532 F.2d 1009, 1012 (5th Cir. 1976)).

Under Florida law, this doctrine will only apply “where the remedies in question are coexistent


2
 Despite the instruction of the Sixth Circuit, the Doukas Defendants also argue that the historical distinction
between law and equity is relevant to the election of remedies analysis.

                                                           8
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 9 of 24 PAGEID #: 506




and inconsistent.” Id. “[F]or one remedy to bar another remedy on grounds of inconsistency they

must proceed from opposite and irreconcilable claims of right and must be so inconsistent that a

party could not logically follow one without renouncing the other.” Id. at 1333 (citing Klondike,

211 So.2d at 43 and 25 Am. Jur. 2d Election of Remedies § 11). Election of remedies will, however,

permit a plaintiff to pursue consistent remedies in proper circumstances. “If the remedies are

several and consistent, the election of one does not operate to waive the others.” Williams, 168 So.

at 646.

          Central to the Florida Supreme Court’s ruling in Barbe v. Villeneuve that the remedies

sought were inconsistent was the difference in facts necessary to establish an entitlement to the

two remedies. The plaintiff had received treble damages for the loss of the purchase price of a

yacht, which was “necessarily predicated” upon a factual assumption that the plaintiff had $50,000

stolen from him. Id. A remedy later awarding the plaintiff title to the yacht “necessarily assumed”

that the alleged thief had in fact received the purchase price in exchange for the yacht, not stolen

the money. Id. Such scenarios are “clearly irreconcilable” and the election of remedies doctrine

would find that the first elected remedy—the award of treble damages—must prevail.

          The Florida Supreme Court has also found election of remedies to apply in cases of

fraudulent inducement where a party seeks rescission and damages because the remedies sought

were mutually exclusive, in that a claim for rescission must be predicated on disavowal of the

contract while a claim for damages requires that same contract’s affirmance. See Mazzoni Farms,

Inc. v. E.I. DuPont De Nemours & Co., 761 So.2d 306, 313 (Fla. 2000); see also Deemer v. Hallett

Pontiac, Inc., 288 So.2d 526, 528 (Fla. Dist. Ct. App. 1975). In a case of fraudulent inducement,

a party must indeed elect between rescission of the contract and compensatory damages, but it

does not necessarily follow that election of rescission or damages under a theory of unjust



                                                 9
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 10 of 24 PAGEID #: 507




enrichment bars punitive damages once liability is found. An election of remedies must necessarily

survey the allegedly incompatible remedies and the facts necessary to sustain each remedy. The

court will thus examine each of the remedies in turn and considering whether either are

irreconcilable with punitive damages.

                           1.      Punitive Damages and Rescission

       The Bankruptcy Court recommended punitive damages partially based on Mr. Doukas’s

conduct concerning the LLC Assignments. This Court adopted the Bankruptcy Court’s

recommendation of rescission of those Assignments after neither party objected to such a finding.

(ECF No. 11 at 28). To succeed on a claim for rescission under Florida law, a plaintiff must

demonstrate:

               (1) The character or relationship of the parties;
               (2) The making of the contract;
               (3) The existence of fraud, mutual mistake, false representations,
               impossibility of performance, or other ground for rescission or
               cancellation;
               (4) That the party seeking rescission has rescinded the contract and
               notified the other party to the contract of such rescission;
               (5) If the moving party has received benefits from the contract, he
               should further allege an offer to restore these benefits to the party
               furnishing them, if restoration is possible;
               (6) Lastly, that the moving party has no adequate remedy at law.

Crown Ice Mach. Leasing Co. v. Sam Senter Farms, Inc., 174 So. 2d 614, 617 (Fla. Dist. Ct. App.

1965); see also Lawyers Title & Escrow, Inc. v. S. States Inv. Corp., No. 98-5472, 1999 WL

993932, at *3 (6th Cir. Oct. 20, 1999) (quoting Crown Ice, 174 So. 2d at 617). In finding that the

Plaintiffs had established all elements necessary for rescission, the Bankruptcy Court found the

following facts relevant: the nature of the relationship between Mr. Bavelis and Mr. Doukas; Mr.

Doukas using the relationship to defraud Mr. Bavelis into executing the Assignments; Mr. Bavelis

making repeated requests for return of the Assignments; Mr. Bavelis retaining no benefits under



                                                10
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 11 of 24 PAGEID #: 508




the Assignments; failure to rescind the Assignments would allow the Doukas Defendants to harm

Mr. Bavelis further by using assets they have no right to use, meaning no other remedy would be

adequate. (ECF No. 1-1 at 49–50). Mr. Bavelis was thus granted the legal remedy of rescission of

the assignments. The Bankruptcy Court also cited the conduct surrounding the Assignments as a

basis supporting the award of punitive damages. (ECF No. 1-1 at 69–70). In its previous opinion

finding that punitive damages were barred, this Court made that determination not on the fact that

the requisite elements were not shown, but under the theory that punitive damages were

unavailable because no compensatory damages had been awarded. (ECF No. 11 at 28–29). The

Bankruptcy Court’s proposed findings of fact and conclusions of law were adopted as to all factual

findings and legal conclusions, except that of punitive damages. (ECF No. 11 at 29).

       Defendants argue that rescission and punitive damages are incompatible remedies. In

particular, the Doukas Defendants argue that once a complainant has been returned to his pre-

contract status, that must be the end of the relief. (ECF No. 26 at 4–5). Defendants also cite several

cases wherein courts have held that punitive damages have been disallowed where a plaintiff also

seeks the remedy of rescission. (ECF No. 26 at 7–8). Plaintiff argues that, even if a plaintiff opts

for rescission, he “retains the right and ability to seek and recover punitive damages based on the

underlying misconduct.” (ECF No. 27 at 8–9). In support of this proposition, Mr. Bavelis relies on

De Pantosa Sanez v. Rigau & Rigau, P.A., 549 So.2d 682 (Fla. Dist. Ct. App. 1989), where a

Florida appellate court found that rescission of the underlying transaction does not bar an award

of punitive damages. (Id.). Plaintiff also argues that the merger of law and equity in Florida means

that punitive damages are no longer precluded in cases where equitable relief is also sought. (Id.

at 11–12). The Doukas Defendants challenge the reliance on De Pantosa Saenz as misplaced,

explaining that the remedies of rescission and punitive damages were granted against different



                                                 11
    Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 12 of 24 PAGEID #: 509




defendants. (ECF No. 28 at 6). The Doukas Defendants also argue that the merger of law and

equity is immaterial because Florida courts have continued to disallow punitive damages in cases

where rescission was granted. (ECF No. 28 at 9–10).

         This Court notes that the Florida Supreme Court has yet to address the impact of merger

on the availability of punitive damages in a case where the remedy of rescission has been granted.

It is unclear whether an equitable remedy like rescission still, as a matter of law, will bar the

awarding of punitive damages following the merger of law and equity. This Court need not reach

this issue in determining whether punitive damages are available here, because the conduct

surrounding the LLC Assignments is not the only pathway to punitive damages here.

                    2.       Unjust Enrichment Damages and Punitive Damages

         The Bankruptcy Court also recommended punitive damages based on Mr. Doukas’s

conduct concerning the $116,600 conveyed by Mr. Bavelis. This Court adopted the Bankruptcy

Court’s recommendation of awarding damages under a theory of unjust enrichment related to two

checks conveyed by Mr. Bavelis after neither party objected to such a finding. (ECF No. 11 at

28).3 “The elements of an unjust enrichment claim are ‘a benefit conferred upon a defendant by

the plaintiff, the defendant’s appreciation of the benefit, and the defendant’s acceptance and

retention of the benefit under circumstances that make it inequitable for him to retain it without

paying the value thereof.’” Fla. Power Corp. v. City of Winter Park, 887 So. 2d 1237, 1241 n.4

(Fla. 2004) (quoting Ruck Bros. Brick, Inc. v. Kellogg & Kimsey, Inc., 668 So. 2d 205, 207 (Fla.

Dist. Ct. App. 1995)). The Bankruptcy Court found that those elements had been satisfied, in

reliance on the following facts: Mr. Bavelis sent two checks to Quick Capital, totaling $116,600,



3
  The Defendants continually characterize these damages as ‘rescissionary,’ but this Court was clear in holding that
it was awarding these damages under a theory of unjust enrichment. In dicta, this Court noted that it could have
awarded these damages as ‘incidental to rescission,’ in the alternative, but it did not do so.

                                                         12
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 13 of 24 PAGEID #: 510




which he believed were related to his estate planning; Mr. Doukas advised Mr. Bavelis that he

would return the checks; Mr. Bavelis never returned them; Mr. Doukas was enriched at Mr.

Bavelis’s expense; it would be inequitable to permit Mr. Doukas and Quick Capital to retain the

funds. (ECF No. 1-1 at 62–63).

        Under Florida law, punitive damages are available under Fla. Stat. § 768.72(2), which

instructs that:

                  A defendant may be held liable for punitive damages only if the trier
                  of fact, based on clear and convincing evidence, finds that the
                  defendant was personally guilty of intentional misconduct or gross
                  negligence. As used in this section, the term:

                  (a)     “Intentional misconduct” means that the defendant had
                  actual knowledge of the wrongfulness of the conduct and the high
                  probability that injury or damage to the claimant would result and,
                  despite that knowledge, intentionally pursued that course of
                  conduct, resulting in injury or damage.

The Bankruptcy Court recommended punitive damages in reliance on the following facts: Mr.

Doukas fraudulently represented that he would return the two checks in the aggregate amount of

$116,600; Mr. Doukas engaged in this misconduct with actual knowledge of the wrongfulness of

his conduct; Mr. Doukas was aware of the high probability that injury or damage would result;

Mr. Doukas intentionally pursued a scheme to take Mr. Bavelis’s assets; Mr. Bavelis was injured

by the conduct, “including the loss of $116,600 and the even greater loss of his indirect

membership interests in BMAQ and FLOVEST and his personal 50% membership interest in

GMAQ, a limited liability company that owned several million dollars in assets.” (ECF No. 1-1 at

69–70).

        The Doukas Defendants attempt to characterize the award of $116,600 as rescissionary

damages, despite this Court’s finding that they had not contested the award of these damages under

a theory of unjust enrichment. (Compare ECF No. 16 at 4–5 with ECF No. 11 at 28). The Doukas


                                                   13
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 14 of 24 PAGEID #: 511




Defendants still maintain as a matter of law that punitive damages are not available as a remedy in

this matter because Mr. Bavelis has been made whole by the award of $116,000 in rescissionary

damages and punitive damages are unavailable under Florida law unless authorized by statute.

(ECF No. 26 at 3–5). In his Reply, Mr. Bavelis argues that this matter has been decided by the

Sixth Circuit’s opinion in this case and thus this Court is bound by the “law of the case” doctrine.

(ECF No. 29 at 3).

       As discussed supra, Florida law has disallowed the award of punitive damages by a judge

sitting in equity, unless there is a statute authorizing such an award. See Hoppe v. Hoppe, 370

So.2d 374 (Fla. Dist. Ct. App. 1978). In affirming the Bankruptcy Court’s recommendation of an

award of $116,000 to Mr. Bavelis, this Court instead made the award under a theory of unjust

enrichment, which it presumed was an award made in its equity jurisdiction. (ECF No. 11 at 28).

The Sixth Circuit, however, stressed that Florida courts “have clarified that unjust-enrichment

actions were formerly cognizable at law, not equity.” (ECF No. 20 at 20–21). In support of this

proposition, the Sixth Circuit cited Duty Free World, Inc. v. Miami Perfume Junction, Inc., 253

So.3d 689 (Fla. Dist. Ct. App. 2018) and American Safety Insurance Service, Inc. v. Griggs, 959

So.2d 322 (Fla. Dist. Ct. App. 2007). These cases settle the matter: unjust enrichment actions were

formerly cognizable at law, not equity, and so punitive damages are not wholly barred by the

previous award under the theory of unjust enrichment.

       In Duty Free, the court noted that unjust enrichment aims to “provide restitution where one

person has been unjustly enriched at the expense of another.” 253 So.3d at 693. The court further

explained that, while unjust enrichment has been characterized in Florida jurisprudence as

“equitable in nature,” “the use of the term ‘equitable’ in reference to an unjust enrichment claim

denotes fairness and does not mandate that unjust enrichment be construed as seeking only an



                                                14
    Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 15 of 24 PAGEID #: 512




equitable, as opposed to a legal, remedy.” Id. at 694.When a complainant with a claim for unjust

enrichment seeks “the imposition of personal liability” for benefits conferred, the unjust

enrichment claim “seeks legal, rather than equitable relief.” Id. at 697; see also Restatement (Third)

of Restitution and Unjust Enrichment § 4 cmt. d (Am. Law Inst. 2011) (“The standard legal remedy

for a liability based on unjust enrichment is a judgment for money, to be satisfied from the assets

of the defendant by the ordinary procedures of execution.”).4 Where the property sought to be

recovered or its proceeds “have been so dissipated so that no product remains,” restitution will not

lie in equity. Duty Free, 253 So.3d at 698 (quoting Great-West, 534 U.S. at 213–14). The court in

Griggs reached a similar conclusion in finding that a plaintiff may recover damages under quasi-

contract, noting that “an action for unjust enrichment is an action at law, not in equity,” despite

some decisions in the Florida courts characterizing quasi-contracts as “equitable in nature.” 959

So.2d at 331.

         The Bankruptcy Court recommended that $116,000 be awarded under a theory of unjust

enrichment and this Court affirmed the recommendation of the award “as damages available under

the Court’s equity jurisdiction.” (ECF No. 11 at 29). As characterized by the Sixth Circuit, both

this Court and the Bankruptcy Court “assumed that the $116,000 unjust-enrichment award sounded

in equity.” (ECF No. 20 at 20). Both Duty Free and Griggs instruct that unjust-enrichment action

is an action at law, not in equity, even if the remedy has an equitable character. Because the unjust-

enrichment award here sounded in law, punitive damages are not precluded as a matter of Florida

jurisprudence, regardless of the abolition of the distinction between law and equity.




4
  The Duty Free court relied heavily on a 2002 decision wherein the U.S. Supreme Court addressed the difference
between legal and equitable forms of restitution, Great-West Life & Annuity Insurance Co. v. Knudson, 534 U.S. 204
(2002). In Great-West, the Court found that an action for restitution was considered legal where plaintiff “sought ‘to
obtain a judgment imposing a merely personal liability upon the defendant to pay a sum of money.’” 534 U.S. at 213
(quoting Restatement of Restitution § 160 cmt. a (1936)).

                                                         15
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 16 of 24 PAGEID #: 513




       The issue remains as to whether the election of remedies bars recovery of punitive damages

alongside damages awarded under a theory of unjust enrichment. In the original opinion, this Court

held that rescission and damages are alternative remedies under Florida law and characterized the

election of remedies doctrine as “grounded in the distinction between law and equity and the

principle that ‘cases in which the remedy sought is the recovery of the money damages do not fall

within the jurisdiction of equity.’” (ECF No. 11 at 27–28). This Court’s awarding of damages

under a theory of unjust enrichment is undisturbed by the Sixth Circuit’s opinion, but the election

of remedies doctrine is relevant to whether punitive damages are permitted.

       As previously discussed, the election of remedies doctrine aims to prevent a “double

recovery for the same wrong” but only applies “where the remedies in question are coexistent and

inconsistent.” Barbe v. Villeneuve, 505 So.2d 1331, 1332 (Fla. 1987) (citing in part United States

v. Weiss Pollution Control Corp., 532 F.2d 1009, 1012 (5th Cir. 1976)). “[F]or one remedy to bar

another remedy on grounds of inconsistency they must proceed from opposite and irreconcilable

claims of right and must be so inconsistent that a party could not logically follow one without

renouncing the other.” Id. at 1333 (citing Klondike, Inc. v. Blair, 211 So.2d 41, 43 (Fla. Dist. Ct.

App. 1968) and 25 Am. Jur. 2d Election of Remedies § 11). Election of remedies will, however,

permit a plaintiff to pursue consistent remedies in proper circumstances. “If the remedies are

several and consistent, the election of one does not operate to waive the others.” Williams v.

Robineau, 168 So. 644, 646 (Fla. 1936). For instance, a prior judgment on a mortgage note will

not act as a bar to the subsequent foreclosure action on the collateral securing that note, because

such remedies are consistent. See Barbe, 505 So.2d at 1333.

       Unlike rescission, damages for unjust enrichment and punitive damages fall into the

category of remedies that are “several and consistent,” such that the award of one will not bar the



                                                16
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 17 of 24 PAGEID #: 514




others. The facts necessary to support damages under a theory of unjust enrichment are not

inconsistent with those necessary to support punitive damages. Punitive damages require a finding

that a defendant “was personally guilty of intentional misconduct or gross negligence.” Fla. Stat.

§ 768.72(2). To show intentional misconduct, it must be demonstrated that “the defendant had

actual knowledge of the wrongfulness of the conduct and the high probability that injury or damage

to the claimant would result and, despite that knowledge, intentionally pursued that course of

conduct, resulting in injury or damage.” Id. The Bankruptcy Court found these elements satisfied

by Mr. Doukas’s conduct surrounding the two checks totaling $116,600. (ECF No. 1-1 at 69–70).

In adopting the recommendation of the Bankruptcy Court to award Mr. Bavelis $116,600 in

damages under a theory of unjust enrichment, this Court did so by affirming the following facts

relied on by the Bankruptcy Court: Mr. Bavelis sent two checks to Quick Capital, totaling

$116,600, which he believed were related to his estate planning; Mr. Doukas advised Mr. Bavelis

that he would return the checks; Mr. Bavelis never returned them; Mr. Doukas was enriched at Mr.

Bavelis’s expense; it would be inequitable to permit Mr. Doukas and Quick Capital to retain the

funds. (ECF No. 1-1 at 62–63).

       None of the factual elements necessary to establish a claim for unjust enrichment is

“opposite and irreconcilable” from those necessary to establish a claim for punitive damages

resulting from intentional misconduct, as to the checks. Double recovery is only barred where

remedies are inconsistent and irreconcilable. A finding that Mr. Doukas intentionally pursued a

course of conduct that caused harm to Mr. Bavelis, and that that conduct amounts to unjust

enrichment, are coexistent and consistent. This Court finds that the election of remedies does not

bar an award of punitive damages where damages under a theory of unjust enrichment have been

awarded.



                                               17
    Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 18 of 24 PAGEID #: 515




                              (b)      Appropriateness of Punitive Damages

         Once a court finds that punitive damages are an available remedy, a court must still

determine whether an award of such damages is proper. In its previous opinion, this Court did not

adopt the findings of fact and conclusions of law of the Bankruptcy Court as to punitive damages

because it found punitive damages were disallowed as a matter of law. (ECF No. 11). Having now

reached the opposite conclusion, this Court will conduct a de novo review of these findings and

conclusions.

         The Doukas Defendants argue that punitive damages are inappropriate because Mr. Doukas

has already been “significantly punished” and thus punitive damages are unnecessary to serve the

values of punishment and deterrence. (ECF No. 26 at 10–11). The Doukas Defendants further

argue that the serious punitive damages award should not be imposed by this Court on the basis of

a “dry record” and that this Court’s acceptance of the Bankruptcy Court’s particular

recommendations on this matter would be “inconsistent with the de novo and independent review”

required by law. (ECF No. 26 at 17). In his Reply, Mr. Bavelis argues that, without punitive

damages, Doukas will escape any punishment for his fraudulent actions. (ECF No. 29 at 6–7). He

also counters that the characterization of the record in this matter as “dry,” as it consists of

hundreds of pages of factual findings already adopted by this Court and that those findings firmly

establish the requisite “reprehensibility” needed to support an award of punitive damages. (ECF

No. 29 at 7–8). Finally, Mr. Bavelis notes that a district court performing a de novo review of the

Bankruptcy Court may review the record without the need for additional live testimony. (Id. at 8).5


5
  Federal Rule of Bankruptcy Procedure 9033(d) requires this Court to make a de novo review upon the record to
any portion of the bankruptcy judge’s findings of fact or conclusions of law to which a specific written objection has
been made. In performing this de novo review, a district court may receive further evidence, but it is not mandatory
to do so. See Waldman v. Stone, 599 F. App’x 569, 572–73 (6th Cir. 2015); see also In re Hipp, Inc., 895 F.2d 1503,
1519 (5th Cir. 1990) (finding that “review under Rule 9033(d) . . . may be solely on the record and without any
additional hearing or evidence”). This Court finds that, given the extensive record in this case, an evidentiary
hearing on the issue of punitive damages is unnecessary to perform de novo review as required by Rule 9033(d).

                                                         18
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 19 of 24 PAGEID #: 516




       Before punitive damages may be awarded, a plaintiff must establish her entitlement to such

an award by “clear and convincing evidence” under Florida law. Fla. Stat. § 768.725. A trial court

may award punitive damages in a bench trial, see, e.g., Bank of America, N.A. v. Pate, 159 So.3d

383, 384 (Fla. Dist. Ct. App. 2015) (affirming punitive damages award in bench trial), and an

award of punitive damages will be reviewed for abuse of discretion, see Engel v. Liggett Group,

Inc., 945 So.2d 1246, 1263 (Fla. 2006). Punitive damages are awarded for the purpose of punishing

a wrongdoer and deterring others from similar wrongful conduct, not for the purpose of

compensating an injured victim. See Owens–Corning Fiberglas Corp. v. Ballard, 749 So.2d 483,

486 (Fla. 1999); see also Estate of Despain v. Avante Grp., Inc., 900 So.2d 637, 640 (Fla. Dist. Ct.

App. 2005). When a defendant’s conduct “transcend[s] the level of ordinary negligence and

enter[s] the realm of willful and wanton misconduct,” punitive damages are proper. Estate of

Despain, 900 So.2d at 640. Florida law requires “the manifest weight of the evidence does not

render the amount of punitive damages assessed out of all reasonable proportion to the malice,

outrage, or wantonness of the tortious conduct.” Engle, 945 So.2d at 1263 (citing Arab Termite &

Pest Control of Fla., Inc. v. Jenkins, 409 So.2d 1039, 1043 (Fla. 1982)).

       The Supreme Court of Florida has also determined that the wealth of the defendant is a

factor for consideration in determining the reasonableness of a punitive award: “an award must be

reviewed to ensure that it bears some relationship to the defendant’s ability to pay and does not

result in economic castigation or bankruptcy of the defendant.” Engle, 945 So.2d at 1263; see also

Rinaldi v. Aaron, 314 So.2d 762, 764 (Fla.1975); St. John v. Coisman, 799 So.2d 1110, 1115 (Fla.

Dist. Ct. App. 2001). In imposing punitive damages, a wrongdoer may be punished “by exacting

from his pocketbook a sum of money which, according to his financial ability, will hurt, but not

bankrupt.” Bould v. Touchette, 349 So.2d 1181, 1186–87 (Fla. 1977). Notably, the Doukas



                                                19
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 20 of 24 PAGEID #: 517




Defendants have not objected to the $1 million in punitive damages on the grounds that Mr.

Doukas cannot afford to pay such damages, nor have the Defendants produced any evidence as to

Mr. Doukas’s net worth.

       Under Florida law, punitive damages may also be subject to a statutory cap. Section

768.73(1)(a) of the Florida Statutes provides that “an award of punitive damages may not exceed

the greater of: 1. Three times the amount of compensatory damages awarded to each claimant

entitled thereto, consistent with the remaining provisions of this section; or 2. The sum of

$500,000.” If the fact finder determines “at the time of injury the defendant had a specific intent

to harm the claimant and determines that the defendant’s conduct did in fact harm the claimant,

there shall be no cap on punitive damages.” Id. § 768.73(1)(c). To award a punitive award greater

than $500,000, the fact finder must find both specific intent to harm and actual harm. In In re

Bavelis (“Bavelis I”), 490 B.R. 258 (Bankr. S.D. Ohio 2013), the Bankruptcy Court determined

that Mr. Doukas intended an injury to occur to Mr. Bavelis. 490 B.R. at 318 (finding that Mr.

Doukas “intended to take advantage of Mr. Bavelis and deprive him of his assets”). As this Court

has already affirmed in its finding of unjust enrichment, this conduct in fact harmed Mr. Bavelis,

by depriving him of $116,600. (ECF No. 11 at 28). Accordingly, the elements have been met that

would justify an award above the statutory damage cap of $500,000 in this case.

       In determining the appropriate amount of punitive damages, this Court must be cognizant

of the purpose of punitive damages—to punish the Defendant for wrongdoing and deter similar

misconduct in the future—as well as the requirement in Florida law that such an amount be

assessed in “reasonable proportion to the malice, outrage, or wantonness of the tortious conduct.”

The Doukas Defendants argue that punitive damages are inappropriate because Mr. Doukas has

already been “significantly punished” and punitive damages are unnecessary to serve the values



                                                20
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 21 of 24 PAGEID #: 518




of punishment and deterrence. (ECF No. 26 at 10–11). The Doukas Defendants argue that Mr.

Doukas suffered financial losses in the course of his dealings with Mr. Bavelis, which the

Bankruptcy Court held was a purchase of shares in the amount of $1.7 million and, notably, was

not made on behalf of Mr. Bavelis. See Bavelis I, 490 B.R. at 312–27. Plaintiff counters that

suffering “out-of-pocket losses” is not punishment and does not serve the related purpose of

deterrence. (ECF No. 29 at 6). The Plaintiff also argues that, taking Mr. Doukas’s losses into

consideration, “would essentially reward him—via a reduced punitive damages award—for his

own misconduct.” (Id. at 7).

       An award of $1 million in punitive damages is supported by the facts here and is proper

under Florida law. It has been established by clear and convincing evidence that Mr. Doukas

fraudulently induced Mr. Bavelis to convey two checks totaling $116,600 to him on the promise

that he would return them. The Bankruptcy Court recommended punitive damages on the grounds

that Doukas acted intentionally to defraud Mr. Bavelis, and “intentionally pursued a scheme to

take Bavelis’s assets.” (ECF No. 1-1 at 70); see also Bavelis I, 490 B.R. at 318. In Bavelis I, the

Bankruptcy Court also found that Mr. Doukas engages in a course of business dealing wherein he

“create[ed] a leverage that you can negotiate so it will make money” and that he “take[s] [his]

chances and always win[s].” 490 B.R. at 268, 274. The Bankruptcy Court found, by clear and

convincing evidence, that the Doukas Defendants “engaged in egregious, bad-faith conduct in

multiple ways.” (ECF No. 1-1 at 26). To deter an actor that sees risk-taking and fraud as

appropriate business behavior, a significant punitive damages award is necessary. While the harm

to Mr. Bavelis has been mitigated by the unjust enrichment award of $116,600, the separate need

to punish Mr. Doukas for his intentional, harmful conduct was not satisfied by that award. Where

a defendant has “tactically and deceptively” induced a plaintiff to act and “pledg[ed] continued



                                                21
    Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 22 of 24 PAGEID #: 519




loyalty” to the victim while “simultaneously scheming” to take actions to undermine the plaintiff’s

business, a court applying Florida law found it appropriate to award $3 million in punitive

damages. Flying Fish Bikes, Inc. v. Giant Bicycle, Inc., 181 F. Supp. 3d 957 (M.D. Fla. 2016). In

light of Mr. Doukas’s flagrant, intentional violation of a relationship of trust and the need to deter

his risk-taking “business strategies,” $1 million in punitive damages are in “reasonable proportion

to the malice, outrage, or wantonness of the tortious conduct.”

        Furthermore, any punitive damages awarded must also fall within the bounds of the U.S.

Constitution. The Supreme Court has set forth three “guideposts” in determining whether an award

is constitutionally appropriate:

                 (1) the degree of reprehensibility of the defendant’s misconduct; (2) the
                 disparity between the actual or potential harm suffered by the plaintiff and
                 the punitive damages award; and (3) the difference between the punitive
                 damages awarded by the jury and the civil penalties authorized or imposed
                 in comparable cases.

State Farm Mutual Auto. Ins. Co. v. Campbell, 538 U.S. 408, 418 (2003). Conduct will be

considered reprehensible when it “evince[s] an indifference to a reckless disregard of the health or

safety of others” and “the harm was the result of intentional malice, trickery, or deceit.” Campbell,

538 U.S. at 419. Mr. Doukas’s conduct is highly reprehensible: he defrauded Mr. Bavelis out of

$116,600, with specific intent to harm Mr. Bavelis, betrayed a relationship of confidence and trust,

and continued his fraudulent course of conduct, intentionally, despite the knowledge that the stress

would made Mr. Bavelis “sick.” Bavelis I, 490 B.R. at 272, 305, 318. The disparity between the

harm suffered and the punitive damages awarded is safely within the constitutional range: Mr.

Bavelis suffered $116,600 in economic harm, and the punitive damages award is approximately

8.5 times that value.6 The Supreme Court has been hesitant to impose a bright-line ratio which


6
 The Bankruptcy Court also noted that Mr. Doukas had unsuccessfully attempted to inflict other frauds on Mr.
Bavelis, which it found relevant to the punitive damages analysis. (ECF No. 1-1 at 74–75). The Bankruptcy Court

                                                       22
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 23 of 24 PAGEID #: 520




punitive damages may not exceed in comparison to the harm suffered, but has provided the

following “instructive” guidance: “Single-digit multipliers are more likely to comport with due

process, while still achieving the State’s goals of deterrence and retribution, than awards with

ratios in range of 500 to 1 or . . . of 145 to 1.” Campbell, 538 U.S. at 410 (internal citations omitted);

see also R.J. Reynolds Tobacco Co. v. Coates, --- So.3d ---, 2020 WL 6219570, at *4 (Fla. Dist.

Ct. App. Oct. 23, 2020) (noting that “when the compensatory award is small, a larger punitive to

compensatory ratio may be appropriate”). Finally, a “review of amounts awarded in similar cases

‘has at least a limited value’ when reviewing a punitive damages award against a claim of

excessiveness, but each case must be ‘measured in the light of the circumstances peculiar to it’”

R.J. Reynolds, 2020 WL 6219570, at *3 (quoting Odom v. R.J. Reynolds Tobacco Co., 254 So. 3d

268, 276 (Fla. 2018)). A review of cases involving fraudulent conduct where punitive damages

were awarded supports this award. In Bill Branch Chevrolet, Inc. v. Burkert, 521 So.2d 153, (Fla.

Dist Ct. App. 1988), the court noted that when reasonable individuals could differ as to whether a

punitive damages award so large as to “shock the conscience,” there was no abuse of discretion in

awarding such damages. 521 So.2d at 155. The Burkert court then affirmed an award of $667,000

in punitive damages, where compensatory damages only totaled $1768, in a case involving

fraudulent conduct. Id. at 156. Thus, awarding $1 million in punitive damages is consistent with

the U.S. Constitution.

         An award of $1 million in punitive damages is not out of proportion with the fraudulent

conduct at issue, serves the values of punishment and deterrence, and does not run afoul of the

U.S. Constitution.




also notes that the actual harm to Mr. Bavelis also includes substantial attorneys’ fees, which Mr. Bavelis cannot
recover under Florida law. (Id.).

                                                         23
  Case: 2:17-cv-00327-ALM Doc #: 30 Filed: 01/21/21 Page: 24 of 24 PAGEID #: 521




                                IV.    CONCLUSION

       For the foregoing reasons, the Court ADOPTS the Bankruptcy Court’s Proposed Findings

of Fact (ECF No. 1-1) as to the issue of punitive damages, MODIFIES the Bankruptcy Court’s

Conclusions of Law as to the issue of punitive damages, and ADOPTS the Bankruptcy Court’s

recommended punitive damages award of $1 million following a de novo review.


       IT IS SO ORDERED.

                                          ALGENON L. MARBLEY
                                          CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 21, 2021




                                            24
